ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-390, recommending that CHIRAYU A. PATEL of PARK RIDGE, who was admitted to the bar of this State in 1996, and who has been temporarily suspended by consent from *16the practice of law by Order of this Court filed December 5, 2012, be disbarred for violating RPC 1.15(a), the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985)(knowing misappropriation of trust and escrow funds), RPC 1.15(b)(failure to promptly deliver funds to a client or third party having an interest in the funds), RPC 8.1(b)(knowingly making false statements of material fact to a disciplinary authority), RPC 8.4(b)(engaging in criminal conduct that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And CHIRAYU A. PATEL having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court being in agreement with the decision of the Disciplinary Review Board with the exception of the Board’s characterization that respondent’s fraudulent scheme was a “Pon-zi” scheme;
And good cause appearing;
It is ORDERED that CHIRAYU A. PATEL be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CHIRAYU A. PATEL pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed December 5, 2012, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that CHIRAYU A. PATEL be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that CHIRAYU A. PATEL comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*17ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.